Citation Nr: 1739472	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  09-26 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial increased disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an initial increased disability rating in excess of 20 percent from January 1, 2007, to October 11, 2007, in excess of 10 percent from October 12, 2007 to February 2, 2017, and in excess of 30 percent  from February 3, 2017, for cervical spondylosis, status post spinal fusion. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S.Wainaina,  Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to December 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision for the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which established service connection for the disabilities at issue and assigned initial evaluations.  The Veteran's PTSD was originally rated as primary insomnia with adjustment disorder.  The initial rating assigned to this disability was noncompensable, but a June 2009 rating decision increased the evaluation to 30 percent disabling, effective January 1, 2007.

A Board videoconference hearing was held before the undersigned in May 2016.  A transcript of the hearing is associated with the Veteran's claims file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The case was remanded by the Board in September 2016 for further development. 

The issue of increased initial evaluations for the cervical spine disability is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.



FINDING OF FACT

The Veteran's PTSD is manifested by diminished interest or participation in activities, feelings of detachment or estrangement from others, persistent inability to experience positive emotions, irritable behavior, angry outbursts and sleep disturbance. 


CONCLUSION OF LAW

The criteria for an initial increased rating in excess of 30 percent for PTSD have not been met for any period. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Veteran's initial increased rating claims arise from his disagreement with the initial evaluations following the grants of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under the Veterans Claims Assistance Act of 2000.

In addition, the duty to assist the Veteran has been satisfied in this case.  All available relevant evidence pertinent to the PTSD rating issue on appeal is in the claims file, including the Veteran's service treatment records, VA treatment records, VA examination reports and statements/testimony from the Veteran.  

VA examined the Veteran for PTSD in April 2011, January 2013 and February 2017.  These examinations are adequate for rating purposes because the examiners conducted an interview and clinical evaluation, and reviewed the Veteran's medical history and records.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Additionally, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

The available records and medical evidence have been obtained in order to make adequate determinations as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board finds that the AOJ has complied with the previous Remand directives.

II.  Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. See 38 C.F.R. § 4.1 (2016). Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4  (2016). While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment. See Mauerhan v. Principi, 16 Vet. App. 436   (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016). When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran. 38 C.F.R. § 4.3 (2016).

In cases where the veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's PTSD is currently rated 30 percent disabling.  A 30 percent rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

For the next-higher 50 percent rating, the evidence must show occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment or impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships. 

 A 70 percent rating is warranted when the evidence shows occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control (such as unprovoked irritability with periods of violence); near-continuous panic or depression affecting ability to function independently, appropriately and effectively; spatial disorientation; speech intermittently illogical, obscure, or irrelevant; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

 A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is rated 100 percent disabling. Id. 

PTSD

The Veteran's PTSD is currently rated a 30 percent disabling.  The Veteran has not displayed a perceptible number of clinically observable symptoms that would warrant a rating in excess of 30 percent.  The Veteran's symptoms more closely approximate a 30 percent rating.  At an April 2011 VA examination, the Veteran stated that he has been married for 30 years and gets along with his two children depending on the way he feels.  The Veteran also stated he enjoys reading. The Veteran stated he was guarded and watchful and does not want to be around people when his anxiety is high. His anger problems normally last an hour or so. The Veteran had been employed for four years at the time of this examination. 

Next, in a January 2013 VA examination, the Veteran stated that his nightmares and sweats have decreased, and his anxiety has increased.  He stated that sometimes the pain level could be a four, somedays it would feel like an eight.  The Veteran stated that he was currently working and denied any moderate or severe problems at work at the time. The examiner opined that the Veteran was currently functioning with occasional decrease in work efficiency and intermediate periods of inability to perform occupational  tasks, although he generally functions satisfactory with routine behavior.  The examiner noted that the Veteran appeared on time and was well dressed for the interview in casual clothing.  

Finally in a February 2017 VA examination, the examiner noted that the Veteran's occupational and social impairment are due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  The examiner noted that the Veteran was neatly dressed for the interview and cooperative during the interview.  The Veteran's though process was logical and goal oriented.  The examiner noted there was no indications of derailment or bizarre behavior. 

The Board has considered whether the Veteran is entitled to a higher rating than 30 percent.  

A 50 percent rating requires panic attacks more than once a week, difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks) or symptoms approximating such a level of impairment.  The VA exams of April 2011, February 2013 and February 2017 do not show that the Veteran warrants an increase over 30 percent.  Veteran does not meet this requirement.  The VA examinations support this conclusion. 

A 70 percent rating requires the evidence show that the Veteran has suicidal ideation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships or symptoms approximating such a level of impairment.  The Veteran does not meet this requirement.  The February 2017 VA examination report supports this conclusion, as do April 2011 and  January 2013 VA examination reports.  

The Board notes that for a 100 percent rating, the evidence must show that the Veteran's has symptoms such as gross impairment in thought process or communication, persistent delusions or hallucinations; grossly inappropriate behavior, persistent danger to hurting self or others, inability to perform daily activities, disorientation to time or place; memory loss of close relatives, own occupation or own name or symptoms approximating such a level of impairment.  The medical evidence of the record as reflected in the VA examinations reported above do not show the Veteran meets this requirement.  

The Veteran's treatment records do not indicate objective symptomology that would be sufficient to warrant a rating in excess of 30 percent. 

Next, although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment. Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002). As such, the Board has also considered the extent to which there are other indications of occupational and social impairment, such as difficulty in adapting to stressful circumstances or the inability to establish and maintain effective relationships that may cause deficiencies in most areas, to include social and occupational inadaptability.  The Board has considered the frequency, severity and duration of psychiatric symptoms.

In this case, however the evidence does not show impairment equating to an evaluation in excess of 30 percent. In the April 2011 examination, the Veteran stated he was married for 30 years and had two children.  The Veteran stated he talked to his sons.  The Veteran was also gainfully employed.  In the January 2013 VA examination, the examiner noted that the Veteran was employed and denied any severe problems at work.  In the February 2017 examination, the examiner noted that the Veteran had occupational impairment and social impairment due to mild or transient  symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  

The Board has also considered the Veteran's Global Assessment of Functioning (GAF) score. The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)). In this case, the Veteran's GAF score in the April 2011 was 62 and in the January  2013 P.T.S.D exam the GAF score was 65. 

A GAF score of 71-80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork). A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. On the other hand, a GAF of 51-60 reflects "moderate" symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or "moderate" difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

The Veteran's symptoms have been characterized as in the range of 61-70 GAF scores, as he generally functions well and has some meaningful interpersonal relationships.  However such symptoms are too mild for a rating in excess of 30 percent. 

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his acquired psychiatric disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility. While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his acquired psychiatric disorder according to the appropriate diagnostic codes. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's acquired psychiatric disorder has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations. The medical findings (as provided in the examination reports) directly address the criteria under which his disability is evaluated.  

Based on evidence of record, the Board determines that an initial rating in excess of 30 percent is not warranted.  As such, the appeal is denied. 


ORDER

An initial increased rating in excess of 30 percent for PTSD is denied.


REMAND

The cervical spine rating issue is remanded to obtain an updated cervical spine VA medical examination.  The February 2017 VA examination of the cervical spine does not include testing for the active and passive range of motion in both weight-bearing and non-weight bearing.  The Board finds the exam inadequate.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board is of the opinion another VA examination of the cervical spine examination is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims file. 

2.  Once all outstanding records, if any, have been obtained and associated with the claims file, schedule the Veteran for a VA examination to determine the current severity of his service-connected cervical spondylosis, status post spinal fusion.  The Veteran's claims file should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report.  The examiner should describe in detail all symptomatology associated with the Veteran's service-connected cervical spine disability, including any associated neurological involvement.  The VA examiner is asked to address any lay statements regarding severity within the claims file and those of the Veteran at examination.  In addition, the VA examiner is asked to review and comment on the severity of the Veteran's disability as reflected in the private treatment records. 

The examiner should describe in detail, the active and passive range of cervical spine motion in both weight-bearing and nonweight-bearing.  

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the cervical spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  To the extent possible, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  Findings regarding any incapacitating episodes should also be made.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Upon completion of the foregoing, review the examiner's report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

4.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim on appeal should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the issue should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


